per curiam :
Los demandantes alegan haber prestado cier-tas sumas de dinero a los demandados Daniel I. Dávila y First Federal Savings and Loan Association of Puerto Rico. Esta última niega haber tomado suma alguna a préstamo de los demandantes, y acepta la alegación de los demandantes en el sentido de que el codemandado Dávila “expidió unos paga-rés suscritos por éste personalmente para indicar su buena *78fe y su garantía personal de las cantidades adelantadas por los demandantes.”
En torno a dichas alegaciones la codemandada peticionaria First Federal Savings and Loan Association cursó una moción bajo la Regla 81.1 de las de Procedimiento Civil(1) dirigida a los demandantes solicitando se le permitiere “ver e inspec-cionar y/o fotocopiar si fuere necesario las planillas de con-tribución sobre ingresos de todos los demandantes en este caso correspondientes a los años 1969 y 1970.”
El tribunal de instancia denegó la petición de la codeman-dada peticionaria por el fundamento de que la información solicitada era de carácter privilegiado. La codemandada pe-ticionaria sostiene que las planillas de contribución sobre in-gresos no gozan de un privilegio que impida el descubrimiento de prueba cuando el contenido de las planillas es material y pertinente a la contienda entre las partes. Acude pues ante nos solicitando se revoque la resolución del tribunal recu-rrido y en su consecuencia que se permita el examen de las planillas rendidas por los demandantes.
Concedimos a los recurridos un término para mostrar causa “por la cual no deba dejarse sin efecto la orden dictada por el tribunal de instancia en 10 de septiembre de 1975 y en su lugar dictar otra ordenando a los recurridos a producir una certificación del Secretario de Hacienda acreditativa de los intereses recibidos por los recurridos de Daniel Dávila y First Federal Savings and Loan Association of Puerto Rico durante los años en controversia conforme lo demuestren las planillas de contribución sobre ingresos rendidas por los re-curridos.”
La Regla 31.1, supra, provee que una parte podrá solicir tar del tribunal, sujeto a lo dispuesto en la Regla 27.2, (2) una orden dirigida a cualquier parte para que “.. . produzca *79y permita inspeccionar, copiar o fotografiar ... determinados documentos, papeles, libros, cuentas, cartas, fotografías, obje-tos o cosas tangibles, de naturaleza no privilegiada, que cons-tituyan o contengan evidencia relacionada con cualquiera de las materias que estén dentro del alcance del examen permi-tido por la Regla 23.2 y que estuvieren en o bajo su posesión, custodia o dominio ...
El derecho a examen que concede la Regla 31.1, supra, se refiere a documentos de naturaleza no privilegiada, y está limitado además a lo preceptuado en las Reglas 23.2 y 27.2 de las de Procedimiento Civil. La Regla 23.2 limita el alcance a cualquier asunto no privilegiado que fuere pertinente a la cuestión envuelta en el pleito pendiente y agrega que no cons-tituirá fundamento de objeción el que la prueba sea inadmi-sible en el juicio siempre que haya una probabilidad razonable de que la prueba interesada producirá el descubrimiento de evidencia admisible. La Regla 27.2 por otro lado da discre-ción al tribunal para ordenar por causa justificada que cier-tas materias no sean objeto de investigación o que el alcance del examen se limite a ciertas materias.
Los demandantes sostienen que las planillas de contribu-ciones que pretende examinar la codemandada peticionaria constituyen materia privilegiada y por tanto que están fuera del alcance del examen.
Dado el resultado a que llegaremos, el que no requiere que se muestren las planillas de los demandantes a la recu-rrente, no es necesario resolver ahora si las planillas de con-tribución sobre ingresos constituyen materia privilegiada dentro de los hechos de este caso. Entendemos que es material y pertinente a las alegaciones de la codemandada el determi-nar si los demandantes identificaron en sus planillas el in-greso por concepto de los intereses sobre el préstamo objeto del litigio como proveniente de la institución codemandada o del codemandado Dávila. Tal identificación de la fuente de los ingresos por intereses sería relevante para la resolución *80de la controversia. Tales consideraciones nos mueven a limi-tar el alcance del examen, conforme lo provee la Regla 27.2 de las de Procedimiento Civil, a la cuestión relativa a la procedencia de los intereses, sin que sea necesario examinar la totalidad de la planilla.
Se expide el auto solicitado, se revoca la orden dictada por la Sala de San Juan del Tribunal Superior de 10 de septiem-bre de 1975 en el caso civil 71-5377, y se ordena a los recu-rridos a que produzcan y entreguen a la peticionaria First Federal Savings and Loan Association, en él término de quince (15) dias a partir de esta fecha, una certificación del Secretario de Hacienda acreditativa de los intereses recibidos por los recurridos de parte de Daniel Dávila y de First Federal Savings and Loan Association of Puerto Rico durante los años contributivos 1969 y 1970 conforme lo demuestren las planillas de contribución sobre ingresos rendidlas por los re-curridas Harry Albright, Miguel Martorell, Tristani Investment, Inc. y Carrero & Sons Investment, Inc.
El Juez Presidente Señor Trías Monge no intervino.

 32 L.P.R.A. Ap. II, R. 31.1.


32 L.P.R.A. Ap. II, R. 27.2.